Case 1:20-cv-00320-JMS-DML Document 116 Filed 05/28/21 Page 1 of 5 PageID #: 769




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                                  )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )   Cause No: 1:20-cv-00320-JMS-DML
                                                   )
 CARMEL CLAY SCHOOLS,                              )
                                                   )
                Defendant.                         )

   NON-PARTY RAYMOND M. LAWRENCE’S MOTION TO SEAL DECLARATIONS

        Non-Party Raymond M. Lawrence, by counsel, respectfully requests that the Court

 file under seal the four Declarations associated with the briefing on Non-Party Raymond M.

 Lawrence’s Motion to Quash Subpoena to Testify at a Deposition in a Civil Action (“Motion to

 Quash”). In support of this Motion, Mr. Lawrence states as follows:

        1.      Because the Declarations submitted as part of the briefing on Mr. Lawrence’s

 Motion to Quash in this case provide information of “miniscule” relevance to these case, but

 include incredibly sensitive, disputed, and potentially legally perilous information related to

 Mr. Lawrence, sufficient good cause exists for placing each of these Exhibits under seal in

 their entirety. [Dkt. 112 at 8].

        2.      On March 30, 2021, Plaintiff Gabriela Nieves, by counsel, served the Subpoena

 to Testify at a Deposition in a Civil Action and Memorandum (“Subpoena”) in this case on Mr.

 Lawrence. [Dkt. 98-1].

        3.      On April 13, 2021, Mr. Lawrence filed his Motion to Quash Subpoena to Testify at

 a Deposition in a Civil Action and Memorandum. [Dkts. 97–98]. This Motion included as Exhibit
Case 1:20-cv-00320-JMS-DML Document 116 Filed 05/28/21 Page 2 of 5 PageID #: 770




 B the Declaration of Raymond M. Lawrence in Support of Motion to Quash Subpoena to

 Testify at a Deposition in a Civil Action. [Dkt. 98-2].

        4.      On April 19, 2021, Ms. Nieves filed her Response in Opposition to Ray Lawrence’s

 Motion to Quash. [Dkt. 102].

        5.      On April 26, 2021, Mr. Lawrence filed his Reply in Support of Motion to Quash

 Subpoena to Testify at a Deposition in a Civil Action. [Dkt. 105]. This Reply included as Exhibit C

 the Supplemental Declaration of Non-Party Raymond M. Lawrence in Support of Motion to

 Quash Subpoena to Testify at a Deposition in a Civil Action. [Dkt. 105-1].

        6.      On May 7, 2021, Ms. Nieves filed her Sur-Reply in Support of Her Response in

 Opposition to Non-Party Ray Lawrence’s Motion to Quash. [Dkt. 110]. This Sur-Reply included as

 Exhibit A the Affidavit of Jane Doe. [Dkt. 110-1].

        7.      On May 12, 2021, Mr. Lawrence filed his Non-Party Raymond Mr. Lawrence’s

 Motion for Leave Sur-Surreply in Support of Motion to Quash Subpoena (“Sur-Surreply) [Dkt. 111],

 which the Court granted on May 14, 2021. [Dkts. 112, 113]. Mr. Lawrence’s Sur-Surreply

 included as Exhibit G the Second Supplemental Declaration of Raymond M. Lawrence in

 Support of Motion to Quash Subpoena. [Dkt. 111-2].

        8.      On May 14, 2021, the Court issued its Order on Non-Party Ray Lawrence’s Motion

 to Quash Deposition Subpoena Duces Tecum (“Order”), quashing the Subpoena in its entirety.

 [Dkt. 112].

        9.      As the factual assertions in the filings related to Mr. Lawrence’s Motion to

 Quash “do nothing to advance the pertinent issues in this case” [Dkt. 112 at 10], neither do

 these Exhibits.



                                                  2
Case 1:20-cv-00320-JMS-DML Document 116 Filed 05/28/21 Page 3 of 5 PageID #: 771




        10.     This completely irrelevant, extremely sensitive, and potentially perilous

 information should qualify as “other information that is personal and sensitive to the

 individual parties or other individuals” under the Uniform Stipulated Protective Order that this

 Court previous entered in this case. [Dkt. 59 at 1].

        11.     Even if the Uniform Stipulated Protective Order’s protections are inapplicable to

 these Exhibits, good cause for placing these Exhibits under seal exists based on their lack of

 any relevance to this case and their incredibly sensitive nature.

        12.     Mr. Lawrence has also filed cover sheets for each of these Exhibits

 contemporaneously with this Motion, but since he seeks to file these Exhibits under seal in

 their entirety, he has not included a public version of these Exhibits with this Motion.

 However, if the Court denies Mr. Lawrence’s request that these documents be sealed in their

 entirety, he respectfully requests an opportunity to provide a public version of these

 Exhibits.

        13.     Defendant Carmel Clay Schools has no objection to the sealing of these

 Exhibits in their entirety per Jane Doe’s request that her privacy and identity be protected.

        14.     It is Mr. Lawrence’s understanding that as of May 21, 2021, Plaintiff objects to

 placing the Declarations under seal.

        15.     Mr. Lawrence therefore respectfully requests that the Court direct the Clerk to

 file each of these Exhibits under seal in their entirety. [Dkts. 98-2, 105-1, 110-1, 111-2].

        WHEREFORE, in light of the arguments presented in this Motion and its

 accompany Memorandum filed contemporaneously with this Motion, Non-Party Raymond




                                                  3
Case 1:20-cv-00320-JMS-DML Document 116 Filed 05/28/21 Page 4 of 5 PageID #: 772




 M. Lawrence, by counsel, respectfully requests that the Court direct the Clerk to file

 following Declarations under seal in their entirety:

        (a)    Dkt. 98-2: Declaration of Raymond M. Lawrence in Support of Motion to
               Quash Subpoena to Testify at a Deposition in a Civil Action, Exhibit B to
               Non-Party Raymond M. Lawrence’s Motion to Quash Subpoena to Testify at a Deposition
               in a Civil Action;

        (b)    Dkt. 105-1: Supplemental Declaration of Non-Party Raymond M. Lawrence in
               Support of Motion to Quash Subpoena to Testify at a Deposition in a Civil
               Action, Exhibit C to Non-Party Raymond M. Lawrence’s Reply in Support of Motion
               to Quash Subpoena to Testify at a Deposition in a Civil Action;

        (c)    Dkt. 110-1: Affidavit of Jane Doe, Exhibit A to Plaintiff’s Sur-Reply in Support of
               Her Response in Opposition to Non Party Ray Lawrence’s Motion to Quash; and

        (d)    Dkt. 111-2: Second Supplemental Declaration of Raymond M. Lawrence in
               Support of Motion to Quash Subpoena, Exhibit G to Non-Party Raymond Mr.
               Lawrence’s Sur-Surreply in Support of Motion to Quash Subpoena.

 Mr. Lawrence further requests all other just and proper relief.

                                         Respectfully submitted,


                                         s/ Sandra L. Blevins
                                         Sandra L. Blevins, Atty. No. 19646-49
                                         Courtney E. Endwright, Atty. No. 30557-49

                                         Attorneys for Nonparty Raymond M. Lawrence

 BETZ + BLEVINS
 One Indiana Square, Suite 1660
 Indianapolis, Indiana 46204
 Office: (317) 687-2222
 Fax: (317) 687-2221
 E-mail: litigation@betzadvocates.com




                                                4
Case 1:20-cv-00320-JMS-DML Document 116 Filed 05/28/21 Page 5 of 5 PageID #: 773



                                    CERTIFICATE OF SERVICE

         I hereby certify that on May 28, 2021, a copy of the foregoing was filed electronically. Notice

 of this filing will be sent to the parties by operation of the Court’s electronic filing system. Parties

 may access this filing through the Court’s system.


                                                           s/ Sandra L. Blevins
                                                           Sandra L. Blevins

 BETZ + BLEVINS
 One Indiana Square, Suite 1660
 Indianapolis, Indiana 46204
 Office: (317) 687-2222
 Fax: (317) 687-2221
 E-mail: litigation@betzadvocates.com




                                                      5
